CHRISTOPHER JOHNS AMENDMENT TO EMPLOYMENT AGREEMENT



 

This Amendment to Employment Agreement (“Amendment”) is made this 8th day of
March, 2011, between SupportSave Solutions, Inc., a Nevada corporation, (the
“Company”) and Christopher Johns (“Employee”).

 

WHEREAS, the Company and Employee previously entered into an Employment
Agreement on November 1st, 2010 (the “Employment Agreement”);



WHEREAS, the Company and Employee desire to amend certain provisions of the
Employment Agreement;



NOW THEREFORE, in consideration of the promises and mutual covenants set forth
herein, the parties hereto hereby agree to amend the Employment Agreement as
follows:

 

A.    Paragraph 2.01(a)(ii) of the Employment Agreement is deleted and now reads
as follows:

 

Serve as Chairman of the board and President, reporting directly to the
Company’s Board of Directors (the “Board”); and

 

B.     Paragraph 3.01(a) of the Employment Agreement is deleted and now reads as
follows:

 

The Base paid to Executive by Company for the remainder of the Initial Term will
be Forty-Eight Thousand United States Dollars ($48,000), payable in equal
semi-monthly installments, subject to customary withholding for federal, state,
and local taxes and other normal and customary withholding items required by
state and/or federal law;

 

C.     In all other respects, the remaining terms, covenants, conditions and
provisions of the Employment Agreement shall continue in full force and effect
to the extent provided in the Employment Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.



SUPPORTSAVE SOLUTIONS, INC. EMPLOYEE:    

/s/ Aina Dumlao

By: Aina Dumlao

Its: CEO

/s/ Chris Johns

Chris Johns



